UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6389



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JINKINS HOPKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-99-341, CA-01-4177-3-19)


Submitted:   July 30, 2002                 Decided:   August 22, 2002


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jinkins Hopkins, Appellant Pro Se. Mark C. Moore, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jinkins Hopkins seeks to appeal the district court's order

denying his motion under 28 U.S.C. § 2255 (2000).      He raises a

claim under Apprendi v. New Jersey, 530 U.S. 466 (2000), asserting

that his sentence on three charges arising out of a marijuana

conspiracy violates the statutory maximum set forth in 21 U.S.C. §

841(b)(4) (2000). The decision in Apprendi issued prior to Hopkins'

conviction, and he did not object to his sentence in light of

Apprendi.     Accordingly, this claim is procedurally barred.    See

Bousley v. United States, 523 U.S. 614, 622 (1998); United States

v. Sanders, 247 F.3d 139, 145 (4th Cir.), cert. denied,         U.S.

    , 122 S. Ct. 573 (2001).       Thus, we deny a certificate of

appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2